COURT OF APPEALS OF TENNESSEE

                             AT KNOXVILLE                 FILED
                                                         March 25, 1998
DEWEY HARLESS,                         )   C/A NO. 03A01-9707-CH-00289
                                       )                Cecil Crowson, Jr.
     Plaintiff-Appellant,              )                  Appellate C ourt Clerk
                                       )
                                       )
                                       )
v.                                     )   APPEAL AS OF RIGHT FROM THE
                                       )   SULLIVAN COUNTY CHANCERY COURT
                                       )
                                       )
                                       )
                                       )
CITY OF KINGSPORT,                     )
                                       )   HONORABLE R. JERRY BECK,
     Defendant-Appellee.               )   JUDGE, By Interchange




For Appellant                              For Appellee

DEWEY HARLESS, Pro Se                      J. MICHAEL BILLINGSLEY
Kingsport, Tennessee                       Kingsport, Tennessee




                            O P I N IO N




AFFIRMED AND REMANDED                                                Susano, J.

                                   1
           This litigation originated when Dewey Harless

(“Harless”) filed a petition for writ of certiorari seeking

review of administrative decisions of Zack Wright (“Wright”),

Building Official for the defendant City of Kingsport (“the

City”).   Those rulings decree the demolition of two structures

owned by Harless.    Wright’s orders were issued in accordance with

the provisions of Section 6-320, et seq., of the City’s 1981 Code

of Ordinances, which provisions, in turn, were enacted pursuant

to T.C.A. § 13-21-101, et seq. (1992 & Supp. 1997).      Following a

bench trial, the Chancellor affirmed Wright’s determinations, and

Harless appealed, raising the following questions for our review:



           1. Did the fact that Wright served as both
           the investigator and the hearing officer in
           this case result in a denial of due process?

           2. Is Wright’s decision affected by bias,
           given that he acted as both investigator and
           hearing officer, and is an employee of the
           City?

           3. Is Wright’s decision arbitrary and
           capricious, or unsupported by the evidence?

           4. Are the pertinent ordinances of the City
           facially unconstitutional?



We affirm.



                              I.   Facts



             Harless is the owner of two lots, municipally known as

1717 and 1725 Reedy Creek Road in Kingsport.    Each lot is

improved with a structure that is presently in a state of

disrepair.    Wright is the “Building Official” for the City.    In

response to complaints received by the City, Wright conducted a

                                   2
preliminary inspection of the premises, and subsequently issued a

“Complaint of Unfitness for Human Habitation or Use and Notice of

Hearing” for each of the structures.            The complaints contain

extensive findings regarding the dilapidated condition of each of

the structures.



              Separate hearings1 were conducted regarding the two

structures, with Wright acting as the hearing officer in both

cases.      The proof at each hearing consisted of Wright’s

observations regarding the subject structure; a copy of the

City’s complaint; photographs of the structure, submitted by Code

Enforcement Officer Eddie Trent; Trent’s testimony that the City

had received several complaints regarding the structure; and the

testimony of Harless and his wife.



              Wright subsequently issued written findings of fact

regarding each structure.         With respect to the property at 1717

Reedy Creek Road, the findings are as follows:



              The structure in question consists of the
              remainder of a concrete block dwelling with a
              metal roof.

              This structure was gutted by fire several
              years ago. Although no evidence was
              introduced at the hearing, an examination of
              the premises reveals extensive fire damage.
              The rear portion of the roof has completely
              burned away with only fragments of the wood
              framing remaining. The metal roof has
              collapsed into the interior of the structure
              and smoke or fire damage is visible from the
              front.

              There is extensive deterioration to the
              foundation and block walls of the structure.


     1
         These hearings were filed as one proceeding on appeal.

                                        3
          There are no windows or doors in the
          structure and the front of the structure has
          been boarded up with plywood.

          There is no electricity connected to the
          premises.

          There is no utility water serving the
          premises.

          There is no sanitary sewer service connected
          to the premises.

          The building in question appears to have been
          of poor quality construction at the time of
          its original erection and appears to have not
          received adequate maintenance through the
          years. The fire which gutted the interior
          has damaged or destroyed a great portion of
          the wooden framing and extremely extensive
          repair would be necessary to the wooden
          portions.

          I find that the value of the existing
          structure to be not more than $500.00 which
          is based upon salvage value of the material.

          I find that to make this structure habitable,
          an expenditure of a sum much greater than 50%
          of the existing building value would need to
          be made.



Wright made similar findings regarding the structure at 1725

Reedy Creek Road:



          The structure in question consists of a frame
          single family residence.

          This structure is approximately fifty years
          old, or older, and is erected on a brick
          masonry foundation wall.

          There is extensive deterioration to the
          foundation wall with extensive separation and
          weakening rendering it unsound and dangerous.

          Most windows are broken out or boarded up.

          The front entrance door fits poorly with gaps
          around the door.

          There is a gaping hole in the front gable.


                                4
          The rear porch, a two level structure,
          suffers advanced deterioration and is near
          the point of collapse.

          There is no electricity connected to the
          premises.

          There is no utility water serving the
          premises.

          There is no sanitary sewer service connected
          to the premises.

          The dwelling appears to have been of low
          quality construction at the time of its
          original erection and appears to have not
          received adequate maintenance through the
          years. There is considerable evidence of
          water damage to wooden portions and the
          outside sheathing.

          To stabilize and repair the foundation and
          make it structurally sound would require
          great expense and may not be possible without
          risking the entire collapse of the dwelling.
          Unless the foundation is made sound, there
          can be no satisfactory repair of the
          remainder of the dwelling.

          I find that the value of the existing
          structure to be not more than $1000.00 which
          is based upon salvage value of the material.

          I find that to make this structure habitable,
          an expenditure of a sum much greater than 50%
          of the existing building value would need to
          be made.



          Pursuant to his findings, Wright ordered that each of

the structures be demolished.   He relied upon the City’s Code of

Ordinances, specifically Section 6-323(c), which mandates the

removal or demolition of a structure where an expenditure of more

than half of the structure’s value would be necessary to make it

habitable.   Harless’ appeal followed.



                        II.   Applicable Law




                                  5
                  T.C.A. § 13-21-101, et seq. (1992 & Supp. 1997),

authorize municipalities of this state to adopt ordinances

pertaining to structures that are unfit for human occupation or

use.         Pursuant to those provisions, the City enacted Sections 6-

320 through 6-330 of its municipal code.                Those sections provide,

in pertinent part, as follows:



                  § 6-321.1. The building official is hereby
                  designated as the public officer of the City
                  of Kingsport who shall exercise the powers
                  herein prescribed.

                  § 6-322. Whenever a petition is filed with
                  the building official by a public authority
                  or by at least five (5) residents of the city
                  charging that any structure is unfit for
                  human occupation or use, or whenever it
                  appears to the building official on his...
                  own motion that any structure is unfit for
                  occupation or use, the building official
                  shall, if, after making a preliminary
                  investigation, such investigation discloses a
                  basis for such charges, issue and cause to be
                  served upon the owner of and parties in
                  interest of such structure, a complaint
                  stating the charges in that respect and
                  containing a notice that a hearing will be
                  held before the building official (or his
                  designated agent) at a time and place therein
                  fixed not less than ten (10) days nor more
                  than thirty (30) days after the serving of
                  said complaint; that the owners and parties
                  in interest shall be given the right to file
                  an answer to the complaint and to appear in
                  person, or otherwise, and give testimony at
                  the place and time fixed in the complaint;
                  and, that the rules of evidence prevailing in
                  courts of law or equity shall not be
                  controlling in hearings before the building
                  official or his designated agent....2

                                      *     *     *

                  § 6-323. If, after such notice and hearing
                  as above prescribed, the building official
                  determines that the structure under
                  consideration is unfit for human habitation


         2
             Section 6-322 is taken almost verbatim from T.C.A. § 13-21-103(2)(Supp.
1997).

                                            6
            or use, he shall state in writing his
            findings of fact in support of such
            determination, and shall issue and cause to
            be served upon the owner thereof an order:

            (a)   If the repair, alteration, or
                  improvement of the structure can be
                  made at a reasonable cost in
                  relation to the value of the
                  structure requiring the owner
                  within the time specified in the
                  order to repair, alter, or improve
                  such structure to render it fit for
                  human occupation or use or if not
                  adequately repaired, altered or
                  improved within the time specified
                  in the order to vacate and close
                  the dwelling as a place of human
                  habitation or use; or

            (b)   If the repair, alteration or
                  improvement of the said structure
                  cannot be made at a reasonable cost
                  in relation to the value of the
                  structure requiring the owner
                  within the time specified in the
                  order to remove or demolish such
                  structure.3

            (c)   The building official shall
                  determine the value of the
                  structure in question existing on
                  the land and the value of the land
                  itself shall not be considered and
                  if the structure can be made to
                  conform to such standards as will
                  make it properly habitable by an
                  expenditure of not more than fifty
                  (50) percent of said value, the
                  order referred to in the preceding
                  paragraph shall conform to the
                  first alternative. If an
                  expenditure of more than fifty (50)
                  percent of the value just referred
                  to would be necessary to make the
                  structure properly habitable, the
                  order in the preceding paragraph
                  shall conform to the second
                  alternative.4

                                *     *     *


      3
       Subsections 6-323(a) and (b) are substantially identical to T.C.A. §
13-21-103(3)(A) and (B)(Supp. 1997), respectively.
      4
       Subsection 6-323(c) was enacted pursuant to T.C.A. § 13-21-103(3)(A)
and (B)(Supp. 1997), which allow a municipality to fix a certain percentage of
repair costs as the threshold amount of “reasonable” repairs.

                                      7
         § 6-329.

         (a)   Any person affected by an order
               issued by the building official may
               file a bill in the chancery court
               for an injunction restraining the
               building official from carrying out
               the provisions of the order, and
               the court may, upon the filing of
               such bill, issue a temporary
               injunction restraining the building
               official pending the final
               disposition of the cause; provided,
               however, that within sixty (60)
               days after the posting and service
               of the order of the building
               official, such persons shall file
               such bill in the court. Hearings
               shall be had by the court on such
               bills within twenty (20) days or as
               soon thereafter as possible, and
               shall be given preference over
               other matters on the court’s
               calendar.

         (b)   The court shall hear and determine
               the issue raised and shall enter
               such final order or decree as law
               and justice may require. In all
               such proceedings, the findings of
               the building official as to facts,
               if supported by evidence, shall be
               conclusive. Costs shall be in the
               discretion of the court....5

                             *     *     *

         § 6-330. The building official is authorized
         to exercise such powers as may be necessary
         or convenient to carry out and effectuate the
         purposes and provisions of this chapter
         including the following powers in addition to
         others herein granted:

         (a)   To investigate conditions in the
               city in order to determine which
               structures therein are unfit for
               human occupation or use.

         (b)   To administer oaths and
               affirmations, examine witnesses and
               receive evidence.

         (c)   To enter upon premises for the
               purposes of making examinations


5
    Section 6-329 is taken almost verbatim from T.C.A. § 12-21-106.

                                   8
                    provided that such entries shall be
                    made in such manner as to cause the
                    least possible inconvenience to the
                    persons in possession.6



                            III.    Scope of Review



              Common law certiorari, as provided for in T.C.A. § 27-

8-101 (Supp. 1997),7 is available for judicial review of a

decision of an administrative body acting in a judicial or quasi-

judicial capacity.        Davison v. Carr, 659 S.W.2d 361, 363 (Tenn.

1983).      The Supreme Court has stated that



              ...administrative decisions are presumed to
              be valid and a heavy burden of proof rests
              upon the shoulders of the party who
              challenges the action.



McCallen v. City of Memphis, 786 S.W.2d 633, 641 (Tenn. 1990).

Generally speaking, review of an administrative decision by way

of the common law writ is confined to the question of whether the

inferior board or tribunal has exceeded its jurisdiction or acted

illegally, arbitrarily, capriciously, or fraudulently.               T.C.A. §

27-8-101 (Supp. 1997); McCallen, 786 S.W.2d at 638; Hoover v.

Metropolitan Bd. of Zoning Appeals, 924 S.W.2d 900, 904

(Tenn.App. 1996); Gallatin Hous. Auth. v. City Council, City of



     6
         The provisions of § 6-330 are derived directly from T.C.A. § 13-21-107.
     7
         That section provides, in pertinent part, as follows:

              The writ of certiorari may be granted whenever
              authorized by law, and also in all cases where an
              inferior tribunal, board, or officer exercising
              judicial functions has exceeded the jurisdiction
              conferred, or is acting illegally, when, in the
              judgment of the court, there is no other plain,
              speedy, or adequate remedy....

                                        9
Gallatin, 868 S.W.2d 278, 279-80 (Tenn.App. 1993).    This question

typically involves a determination of whether the record contains

material evidence to support the decision below.     See Hoover v.

Metropolitan Bd. of Housing Appeals, 936 S.W.2d 950, 954

(Tenn.App. 1996); Hall v. Shelby County Retirement Bd., 922
S.W.2d 543, 545 (Tenn.App. 1995); Davis Group (MC), Inc. v.

Metropolitan Gov’t of Nashville and Davidson County, 912 S.W.2d
178, 180 (Tenn.App. 1995); and Metropolitan Air Research Testing

Auth., Inc. v. Metropolitan Gov’t of Nashville and Davidson

County, 842 S.W.2d 611, 619 (Tenn.App. 1992).



          If a reviewing court determines that there is no

material evidence to support an administrative decision, it “must

conclude that the administrative body acted illegally.”     Hoover

v. Metropolitan Bd. of Zoning Appeals, 924 S.W.2d at 904-05.     An

administrative decision may be found to be illegal, arbitrary or

fraudulent in other circumstances as well; for example, where the

standards of due process have not been met, where a

constitutional or statutory provision has been violated, or where

some unlawful procedure has been followed.     Id. at 905; Brooks v.

Fisher, 705 S.W.2d 135, 136 (Tenn.App. 1985).



          The reviewing court does not inquire into the

correctness of the inferior tribunal’s findings of fact, T.C.A. §

13-21-106(b), Gallatin Hous. Auth., 868 S.W.2d at 280; nor is it

permitted to weigh the evidence.     Hoover v. Metropolitan Bd. of

Zoning Appeals, 924 S.W.2d at 904.    Moreover, the reviewing court

“should refrain from substituting its judgment for the broad


                               10
discretionary authority of the local governmental body.”

McCallen, 786 S.W.2d at 642.



                            IV.   Analysis



          As indicated earlier, Harless essentially advances four

theories on this appeal.   He contends: 1) that he was denied due

process by virtue of the fact that Wright acted as both

investigator and hearing officer; 2) that Wright was biased; 3)

that the evidence does not support Wright’s decisions; and 4)

that Sections 6-322 and 6-323 of the City’s Code of Ordinances

are unconstitutional on their face.



          We shall address Harless’ arguments regarding due

process and bias together, since the two theories are related and

are discussed in tandem at various points in his brief.    We

initially note that the applicable statutory provisions, as well

as the corresponding provisions of the City’s Code of Ordinances,

authorize the designated official -- in this case, Wright -- to

conduct a preliminary investigation, preside over a subsequent

hearing, determine whether the structure in question is fit for

human occupation or use, and issue findings of fact and a

concomitant order.    See T.C.A. § 13-21-103(2) and (3)(Supp.

1997); T.C.A. § 13-21-107; the City’s Code §§ 6-322, 6-323 and 6-

330 (1981).



          It is true, as Harless points out, that due process

guarantees to a party an administrative hearing before a fair and

impartial tribunal.   Jones v. Greene, 946 S.W.2d 817, 825


                                  11
(Tenn.App. 1996); Cooper v. Williamson County Bd. of Educ., 803
S.W.2d 200, 202 (Tenn. 1990).   Nevertheless, with regard to the

propriety of an administrative official acting in dual

capacities, the Supreme Court has stated that



          the mere fact that both investigative and
          adjudicative functions have been granted to
          an administrative body... does not of itself
          create an unconstitutional risk of bias in an
          administrative adjudication.



Cooper, 803 S.W.2d at 202-03.   In reaching this conclusion, the

Supreme Court relied -- as do both parties in the instant case --

on the decision of the United States Supreme Court in Withrow v.

Larkin, 421 U.S. 35, 95 S. Ct. 1456, 43 L. Ed. 2d 712 (1975).    In

that decision, the United States Supreme Court stated that



          [t]he contention that the combination of
          investigative and adjudicative functions
          necessarily creates an unconstitutional risk
          of bias in administrative adjudication has
          a... difficult burden of persuasion to carry.



Id., 95 S.Ct. at 1464.   The Court also observed that



          [t]he case law, both federal and state,
          generally rejects the idea that the
          combination [of] judging [and] investigating
          functions is a denial of due process....



Id., 95 S.Ct. at 1467.



          Furthermore, it is well-established that administrative

decision-makers are presumed to discharge their duties with



                                12
honesty and integrity.    Jones, 946 S.W.2d at 825; Cooper, 803

S.W.2d at 203 (citing Withrow, 95 S.Ct. at 1464).     As noted in

Withrow, this presumption is a difficult one to overcome.     Id.,

95 S.Ct. at 1464.    In the instant case, Harless has offered no

evidence of bias to support his heavy burden of persuasion; nor

does the record offer any indication that Wright’s performance of

his dual roles resulted in a denial of due process.     See Cooper,

803 S.W.2d at 202-03.    Accordingly, we find Harless’ arguments

regarding due process and bias to be without merit.



            We next turn to Harless’ contention, as stated in his

words, that “the record, including the two transcripts is utterly

devoid of any support for [Wright’s] two findings that to make

plaintiff’s two structures habitable, an expenditure of a sum

greater than 50% of the existing buildings’ value would need to

be made.”    We also find this argument to be unpersuasive.   The

record contains substantial evidence to support Wright’s

decisions.    The findings from Wright’s investigation, as well as

the numerous photographs introduced at the hearings, represent

material evidence of the dilapidated condition of the structures.

Furthermore, the transcripts indicate that Wright allowed Harless

and his wife numerous opportunities to explain their plans for

repairing the structures, but that they failed to articulate any

definite schedule or strategy for accomplishing such repairs.



            In his brief, Harless does not explain exactly how or

why the record lacks support for Wright’s findings; instead, he

makes only a general reference to his statement of facts and the

transcripts of the hearings, with no further argument or citation


                                 13
to the record.   We believe that the language of this court in

Hoover v. Metropolitan Bd. of Housing Appeals, 936 S.W.2d 950

(Tenn.App. 1996), is applicable here:



          this record does contain substantial and
          material evidence that each of the subject
          properties required repairs the cost of which
          would exceed 50% of the value of the
          property. The lists of necessary repairs and
          comprehensive pictorial illustrations are
          sufficient to satisfy a reasonable person of
          the cost of repairs in relation to the value
          of the property.



Id. at 954.   Accordingly, we find that the record contains

substantial and material evidence to support Wright’s decisions.

Therefore, we conclude that those decisions are not “clearly

illegal, arbitrary or capricious.”   Id. (quoting McCallen v. City

of Memphis, 786 S.W.2d 633, 642 (Tenn. 1990)).



          Harless’ remaining argument concerns the

constitutionality of Sections 6-322 and 6-323 of the City’s Code

of Ordinances.   We note initially that the portions of the

ordinances attacked by Harless are in strict compliance with, and

essentially track the language of, the corresponding statutory

provisions at T.C.A. § 13-21-103(2) and (3)(Supp. 1997).      By

challenging the ordinances, therefore, Harless essentially

attacks the validity of the statutes, because to hold the

ordinances unconstitutional would effectively render the

corresponding statutory provisions invalid as well.



          We cannot reach this constitutional issue.   Harless has

failed to comply with T.C.A. § 29-14-107(b), which requires that


                                14
a party who seeks to challenge the constitutionality of a statute

of statewide effect must give notice to the State Attorney

General.    By the same token, Harless has failed to comply with

Rule 24.04, Tenn.R.Civ.P.8, or Rule 32, T.R.A.P.9, which impose

similar notice requirements in cases where the validity of a

statute is contested.      These requirements are mandatory; in the

absence of Harless’ compliance therewith, the issue of the

relevant statutes’ constitutionality is not properly before us.

See Cummings v. Shipp, 3 S.W.2d 1062, 1063 (Tenn. 1928); McDaniel

v. General Care Corp., 627 S.W.2d 129, 133 (Tenn.App. 1981);

Wallace v. Knoxville’s Community Dev. Corp., 568 S.W.2d 107, 110

(Tenn.App. 1978).



             In any event, we find nothing facially unconstitutional

about the ordinances in question.          We note that substantially

similar ordinances have withstood constitutional attack and have

been held to fall “squarely within the legitimate use of the

police power.”     Winters v. Sawyer, 463 S.W.2d 705, 707 (Tenn.

1971).     Harless’ argument essentially revolves around his

contention that allowing the same official to act in multiple

capacities renders an impartial hearing impossible.            We have

already rejected that argument in this case.           Harless also

suggests that the failure of Section 6-323 of the City’s Code of

Ordinances to define the term “value” renders that ordinance



     8
       Rule 24.04 provides that “[w]hen the validity of a statute of this
state... is drawn in question in any action to which the State or an officer
or agency is not a party, the court shall require that notice be given the
Attorney General, specifying the pertinent statute, rule or regulation.”
      9
       Rule 32(a) provides that “[w]hen the validity of a statute of this
state... is drawn in question in any appeal to which the state or an officer
or agency is not a party, the party raising such question shall serve a copy
of the party’s brief on the Attorney General.”

                                      15
unconstitutional; this argument is likewise found to be without

merit.



                            V.   Conclusion



          We therefore find and hold that Wright’s decisions are

supported by substantial and material evidence, Hoover v.

Metropolitan Bd. of Housing Appeals, 936 S.W.2d 950, 954

(Tenn.App. 1996), and are not “illegal, arbitrary, or

capricious,” McCallen v. City of Memphis, 786 S.W.2d 633, 642

(Tenn. 1990).   Accordingly, we will “refrain from substituting

[our] judgment for the broad discretionary authority of the local

governmental body.”   Id.



          The decision of the Chancery Court is affirmed.      Costs

on appeal are taxed to the appellant.      This case is remanded to

the trial court for enforcement of the trial court’s judgment and

for collection of costs assessed there, all pursuant to

applicable law.



                                        __________________________
                                        Charles D. Susano, Jr., J.




                                   16
CONCUR:



_________________________
Houston M. Goddard, P.J.



_________________________
Herschel P. Franks, J.




                            17